              Case 1:20-cv-08613-ALC Document 8 Filed 11/10/20 Page 1 of 2

                                                                              Seyfarth Shaw LLP

                                                                            11/10/2020
                                                                              620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                 T (212) 218-5500
                                                                                 F (212) 218-5526

                                                                           ssverdlov@seyfarth.com
                                                                                 T (212) 218-5547

                                                                                www.seyfarth.com



November 9, 2020

VIA ECF & E-MAIL

Hon. Andrew L. Carter, Jr.
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 1306
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re:     Swartz v. 50 Bowery Holdings LLC,
        Civil Action No.: 1:20-cv-08613 (S.D.N.Y.)

Dear Judge Carter:

       This office represents Defendant 50 Bowery Holdings LLC (“Defendant”) in the
above-referenced matter. We write, with the consent of Plaintiff Helen Swartz (“Plaintiff”),
to respectfully request a 30-day extension of the deadline for Defendant to respond to the
Complaint, up to and including December 21, 2020.

      By way of background, Plaintiff commenced this action on or about October 15,
2020. (ECF No. 1.) Defendant was served with the Summons and Complaint on October
30, 2020. Defendant’s responsive pleading is due on or before November 20, 2020.

        This is the first request for an extension of Defendant’s responsive pleading
deadline. Defendant is requesting this extension to provide it with additional time to
investigate the allegations in the Complaint. We have communicated with counsel for
Plaintiff, and Plaintiff consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.




66571140v.1
              Case 1:20-cv-08613-ALC Document 8
                                              6 Filed 11/10/20
                                                      11/09/20 Page 2 of 2
                                                               Hon. Andrew L. Carter, Jr.
                                                                      November 9, 2020
                                                                                Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov

                                                Dated: November 10, 2020




66571140v.1
